                                                        United States District Court
                                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR19-00054-JGB

Defendant         ELISEO DELGADO, JR.                                       Social Security No. 1           4    0     5

akas: N/A                                                                   (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.         10     28    2019


 COUNSEL                                                             Jennifer J. Wirsching, Retained
                                                                             (Name of Counsel)

     PLEA             x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                      Making False or Fraudulent Claim Against the United States in violation of 18 U.S.C. § 287.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER   guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it
                      is the judgment of the Court that the defendant, Eliseo Delgado, is hereby placed on probation on
                      Count 1 of the Information for a term of three years under the following terms and conditions:



        It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
        immediately.

        It is ordered that the defendant shall pay restitution in the total amount of $52,373.52 pursuant to 18 U.S.C. §
        3663A.

        The amount of restitution ordered shall be paid as follows:

        Victim                                                                Amount
        Department of the Treasury                                            $52,373.52

        The Court finds from a consideration of the record that the defendant's economic circumstances allow for
        restitution payments pursuant to the following schedule: A partial payment of at least $10,000 shall be paid
        immediately. The balance of the restitution shall be paid in monthly installments of at least $10,000 during the
        term of probation. These payments shall begin 30 days after the commencement of supervision.

        Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does
        not have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to
        18 U.S.C. § 3612(g).

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 6
USA vs.     ELISEO DELGADO, JR.                                    Docket No.:   EDCR19-00054-JGB

The defendant shall comply with General Order No. 18-10.

It is ordered that the defendant shall pay to the United States a total fine of $5,500, which shall bear interest as
provided by law.

The fine shall be paid in monthly installments of at least $1,000 during the term of probation. These payments shall
begin 30 days after restitution is paid in full.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the fine is waived as it is found that the defendant does not have the
ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Eliseo Delgado, is
hereby placed on probation on Count 1 of the Information for a term of three years under the following terms and
conditions:

          1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
              Services Office and General Order 18-10, including the conditions of probation and supervised release set
              forth in Section III of General Order 18-10.

          2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
              one drug test within 15 days of placement on probation and at least two periodic drug tests thereafter, not to
              exceed eight tests per month, as directed by the Probation Officer.

          3. During the period of community supervision, the defendant shall pay the special assessment, fine, and
              restitution in accordance with this judgment's orders pertaining to such payment.

          4. The defendant shall cooperate in the collection of a DNA sample from the defendant.

          5. The defendant shall participate for a period of five months in a home detention program which may include
              electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification system and shall observe
              all rules of such program, as directed by the Probation Officer. The defendant shall maintain a residential
              telephone line without devices and/or services that may interrupt operation of the monitoring equipment.

          6. The defendant shall truthfully and timely file and pay taxes owed for the years of conviction, and shall
              truthfully and timely file and pay taxes during the period of community supervision. Further, the defendant
              shall show proof to the Probation Officer of compliance with this order.

          7. The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
              financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
              inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
              financial obligation.

The Defendant was informed of his right to appeal.
Bond is exonerated.



CR-104 (docx 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 2 of 6
USA vs.     ELISEO DELGADO, JR.                                             Docket No.:       EDCR19-00054-JGB


In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           November 15, 2019
           Date                                                  Jesus G. Bernal, U. S. District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                 Clerk, U.S. District Court




           November 15, 2019                               By
           Filed Date                                            Maynor Galvez, Deputy Clerk




CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 3 of 6
USA vs.     ELISEO DELGADO, JR.                                     Docket No.:    EDCR19-00054-JGB


The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal,                9.    The defendant must not knowingly associate with
     state, or local crime;                                              any persons engaged in criminal activity and must
2.   The defendant must report to the probation office                   not knowingly associate with any person
     in the federal judicial district of residence within                convicted of a felony unless granted permission to
     72 hours of imposition of a sentence of probation                   do so by the probation officer. This condition will
     or release from imprisonment, unless otherwise                      not apply to intimate family members, unless the
     directed by the probation officer;                                  court has completed an individualized review and
3.   The defendant must report to the probation office                   has determined that the restriction is necessary for
     as instructed by the court or probation officer;                    protection of the community or rehabilitation;
4.   The defendant must not knowingly leave the                    10.   The defendant must refrain from excessive use of
     judicial district without first receiving the                       alcohol and must not purchase, possess, use,
     permission of the court or probation officer;                       distribute, or administer any narcotic or other
5.   The defendant must answer truthfully the inquiries                  controlled substance, or any paraphernalia related
     of the probation officer, unless legitimately                       to such substances, except as prescribed by a
     asserting his or her Fifth Amendment right against                  physician;
     self-incrimination as to new criminal conduct;                11.   The defendant must notify the probation officer
6.   The defendant must reside at a location approved                    within 72 hours of being arrested or questioned by
     by the probation officer and must notify the                        a law enforcement officer;
     probation officer at least 10 days before any                 12.   For felony cases, the defendant must not possess a
     anticipated change or within 72 hours of an                         firearm, ammunition, destructive device, or any
     unanticipated change in residence or persons                        other dangerous weapon;
     living in defendant’s residence;                              13.   The defendant must not act or enter into any
7.   The defendant must permit the probation officer to                  agreement with a law enforcement agency to act
     contact him or her at any time at home or                           as an informant or source without the permission
     elsewhere and must permit confiscation of any                       of the court;
     contraband prohibited by law or the terms of                  14.   As directed by the probation officer, the defendant
     supervision and observed in plain view by the                       must notify specific persons and organizations of
     probation officer;                                                  specific risks posed by the defendant to those
8.   The defendant must work at a lawful occupation                      persons and organizations and must permit the
     unless excused by the probation officer for                         probation officer to confirm the defendant’s
     schooling, training, or other acceptable reasons                    compliance with such requirement and to make
     and must notify the probation officer at least ten                  such notifications;
     days before any change in employment or within                15.   The defendant must follow the instructions of the
     72 hours of an unanticipated change;                                probation officer to implement the orders of the
                                                                         court, afford adequate deterrence from criminal
                                                                         conduct, protect the public from further crimes of
                                                                         the defendant; and provide the defendant with
                                                                         needed educational or vocational training, medical
                                                                         care, or other correctional treatment in the most
                                                                         effective manner.




CR-104 (docx 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 4 of 6
USA vs.     ELISEO DELGADO, JR.                                           Docket No.:   EDCR19-00054-JGB



 x The defendant must also comply with the following special conditions (set forth below).

  STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

         The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless
the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1).
Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining
to restitution, however, are not applicable for offenses completed before April 24, 1996.

       If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

        The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material
change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as
required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or the victim, and may, on
its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k).
See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

          Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the
United
                          States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

    CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

        As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release
authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and
(3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In
addition, the defendant must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
pecuniary proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of
all other bank accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

       The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of
$500 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                            These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                           Page 5 of 6
USA vs.     ELISEO DELGADO, JR.                                                Docket No.:        EDCR19-00054-JGB




                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date



CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
